UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2007 TEXTRON INC. (Exact name of Registrant as specified in its charter) Delaware I-5480 05-0315468 (State of (Commission File Number) (IRS Employer Incorporation) Identification Number) 40 Westminster Street, Providence, Rhode Island02903 (Address of principal executive offices) Registrant’s telephone number, including area code:(401) 421-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 18, 2007 Textron Inc. (“Textron”) issued a press release announcing its financial results for the fiscal quarter ended September 29, 2007.This press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits The following exhibits are filed herewith: Exhibit NumberDescription 99.1Press release dated October 18, 2007 related to earnings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEXTRON INC. (Registrant) By:_/s/ Arnold Friedman Arnold Friedman Vice President and Deputy General Counsel Date:October 18, 2007 EXHIBIT INDEX Exhibit No.Description 99.1Press release dated October 18, 2007 related to earnings.
